—In an action, inter alia, for a permanent injunction, the plaintiff appeals from a judgment of the Supreme Court, Orange County (McGuirk, J.), dated June 23, 2009, which, upon a decision of the same court dated October 17, 2008, made after a nonjury trial, is in favor of the defendant and against him in the principal sum of $53,750 on the first counterclaim.
Ordered that the judgment is affirmed, with costs.
On an appeal from a judgment entered after a nonjury trial, this Court “may render the judgment it finds warranted by the facts, taking into account in a close case ‘the fact that the trial judge had the advantage of seeing the witnesses’ ” (Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983], quoting York Mtge. Corp. v Clotar Constr. Corp., 254 NY 128, 134 [1930]). Upon our review of the record, we find no basis to disturb the Supreme Court’s determination (see Trump Vil. Section 3 v New York State Hous. Fin. Agency, 292 AD2d 156, 158 [2002]; see also Ross v Ross, 233 App Div 626, 635 [1931], affd 262 NY 381 [1933]; see generally Furia v Furia, 116 AD2d 694, 695 [1986]).
The defendant’s remaining contentions are not properly before us (see generally Centurion Taxi v Happy Go Lucky Cab Corp., 230 AD2d 817, 818 [1996]; see also Cholowsky v Civiletti, 69 AD3d 110, 116 [2009]).
The plaintiff’s remaining contentions are without merit. Covello, J.P., Leventhal, Belen and Hall, JJ., concur.